United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                     April 6, 2005

                                                               Charles R. Fulbruge III
                                                                       Clerk
                                No. 04-30027
                              Summary Calendar



                                LEON HARRIS,

                                                     Plaintiff-Appellant,

                                   versus

             HARRY LEE; JEFFERSON PARISH POLICE DEPARTMENT;
           JOHN DOYLE, III; PHILLIP DESALVO; DEPUTY CLOGHER;
          OFFICER GUILLOT; OFFICER CERAVOLO; OFFICER BRYSON,

                                                    Defendants-Appellees.



             Appeal from the United States District Court
                 for the Eastern District of Louisiana
                         USDC No. 02-CV-2233-B
                          USDC No. 02-CV-2761


Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

            Leon    Harris   appeals   the   magistrate   judge’s   judgment

denying his claim that Jefferson Parish deputies entered his

apartment twice without a warrant in November 1998, planted cocaine

and a firearm, and threatened and beat him and his wife, Adele

Harris.    For the first time on appeal, Harris argues that Adele

Harris was not his wife, did not live in the apartment, and did not



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
have authority to consent to a search of the apartment.      Harris may

not raise a new theory of relief for the first time on appeal.      See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

           Harris has not shown that the magistrate judge erred in

determining that the first search did not violate his Fourth

Amendment rights.   The magistrate judge implicitly determined that

the officers’ testimony was more credible than the Harrises’

testimony concerning the first search; Harris has not shown that

the   magistrate   judge’s   credibility   determination   was   clearly

erroneous.   See Baldwin v. Stalder, 137 F.3d 836, 839 (5th Cir.

1998).    Harris has not shown that the magistrate judge clearly

erred in determining that Adele Harris consented to the search and

that her consent was not due to coercion, force, threats, or any

promises made by the officers.     See United States v. Shelton, 337
F.3d 529, 532 (5th Cir. 2003), cert. denied, 124 S. Ct. 1507

(2004).

           Harris argues that the magistrate judge erred in deter-

mining that the second search did not violate his Fourth Amendment

rights.   Harris has not shown that the magistrate judge clearly

erred in determining that the officers’ testimony was more credible

than the Harrises’ testimony concerning the second search.          See

Baldwin, 137 F.3d at 839.    Harris has not shown that the magistrate

judge clearly erred in determining that the officers had exigent

circumstances to conduct the second search of his apartment.        See

                                   2
United States v. Vasquez, 953 F.2d 176, 179 (5th Cir. 1992).   The

evidence presented at the trial indicates that through the open

doorway of his apartment, the officers observed Harris jump up from

the kitchen table and run to the back of the apartment with a clear

plastic bag containing a white powder substance.    The magistrate

judge did not err in determining that the officers believed that

Harris was attempting to destroy contraband and that exigent cir-

cumstances existed justifying the warrantless search of Harris’s

apartment.    See United States v. Blount, 123 F.3d 831, 837 (5th

Cir. 1997).

          AFFIRMED.




                                 3